Citation Nr: 1543151	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bilateral hip disorder.



REPRESNTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to July 1995, with subsequent unverified service in the Selective Reserve.  See, e.g., VBMS Entry September 28, 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The matter was last before the Board in March 2015.  In accordance with Board's remand directives, the AMC obtained updated VA medical records (VAMRs), scheduled a VA examination, and readjudicated the Veteran's claim.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 147   (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VBMS Entry December 21, 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).




FINDING OF FACT

Bilateral hip strain is related to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for bilateral hip strain have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claim for service connection for a bilateral hip disorder, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of chronic bilateral hip strain, as well as a labral tear.  See September 2009 VA examination report; June 2014 VA examination report.

Service treatment records (STRs), including separation documents, are devoid of documentation of a bilateral hip disorder.  See VBMS Entry June 3, 2014, p. 61/98, 63/98.  However, the Veteran contends that her duties as a bow hook and seaman involved transporting naval and civilian personnel across the Mississippi River, and required her to jump from a boat to a floating barge to attach a bow line to land the boat multiple times per day.  Her separation examination confirms her military occupational specialty (MOS) of seaman.  Id. at 61/98.  She provided citation from her military manual concerning her duties which stated, "on approaching the landing the bow hook should be ready to spring ashore smartly with the bow line and take a turn on the nearest cleat. Also the bow hook should be ready in the bow with the boat hook when approaching a ship's gangway to snag the boat line and make fast."  She contends she performed these duties, including jumping and landing on the floating barge, on a daily basis throughout service.  She contends that she began to develop pain in her hips from these jumps, but when she mentioned it during clinic visits she was told to exercise more. 
 
The Veteran submitted two buddy statements in support of the in-service incurrence of her bilateral hip pain.  In September 2009, T.J. submitted a letter stating that he knew the Veteran during her military service, and that her duties involved jumping from dock to boat during high tides and rolling waves.  She also painted the boats, lower dock, and the boathouse.  She hauled heavy equipment from the lower parts of the road to the boat house, which was located high upon a levy.  During service and since, T.J. witnessed the Veteran's complaints of hip pain.

Also in September 2009, M.W. reported that the recalled the Veteran seeking medical attention for hip and foot pain during service.  She stated that the Veteran had complained about hip pain for some time since service. 

In December 2012, T.J. submitted another  letter reporting that he had witnessed the Veteran's bilateral hip, leg, and foot pain for the past ten years and that it caused her to be unable to move, play, run, travel, or work for long periods.  T.J. reported that he witnessed the Veteran fall during presentations due to unstable hips.  T.J. also noted that the Veteran worked at a naval support boat house doing a number of physical jobs that involved jumping from the dock to the boat, painting, and moving heavy equipment.  He recalled that she complained about bilateral hip and foot pain that caused her to limp, take breaks, fall, and cry.

The Veteran's claimed hip pain is consistent with the places, types, and circumstances of her service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Her contentions are further corroborated by the lay statements of T.J. and M.W.  The Board accepts her contentions of in-service injuries to the hips.

On the question of whether the appellant's in-service symptomatology is etiologically related to her current disability, the record conflicting opinions.  

In support of the claim is a November 2012 private medical record of Trinity Medical Center in which the examiner opined the Veteran had "bilateral hip pain secondary to chronic military training."  The examiner noted x-ray findings of a right labral tear.  The examiner further opined that the Veteran's (now service-connected) bilateral foot pain was caused by right hip chronic pain and misalignment.

Against the claim is the opinion of a September 2009 VA examiner.  The examiner determined that the chronic bilateral hip strain was not related to service due to the absence of documentation of a bilateral hip disorder in the STRs.  In March 2015, the Board found this opinion inadequate due to the examiner's failure to address the lay statements from the Veteran, T.J., and M.W.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA examination was inadequate because the examiner failed to comment on the Veteran's report of an in-service injury and relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Additionally, the examiner did not address the Veteran's contentions that her bilateral pain began in service and progressively worsened ever since, and did not address the diagnosed labral tear.

In June 2015, a VA examiner offered another negative nexus opinion.  As rationale, the examiner stated, "there was no injury or tx for a hip condition in the service. Negative sep exam for any b/l hip condition complaint and also a negative report of medical hx as noted above for any hip condition/complaint. There is NO evidence per available medical records for a bilateral hip condition/complaint until 2009. This is well OVER 10 years following her military d/c from 7/1995," and "Even taking into account lay statements there is still NO OBJECTIVE evidence for any bilateral hip condition/complaint for over 10 years post military d/c." (emphasis in original).  The examiner also addressed the labral tear, and attributed it to post-service running, stating that the tear would have been documented in service.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in her favor, the Board concludes that the Veteran is entitled to service connection for her bilateral hip disorder.

As for the September 2009 VA examination report, the Board found the examiner's opinion inadequate in March 2015.  As for the June 2015 VA examination report, the probative value of the examiner's opinion is diminished by the fact that the examiner again dismissed the lay evidence and founded her opinion on the inaccurate factual determination of no bilateral hip problems in service, or after service until 2009.  See Dalton, 21 Vet. App. at 39; Reonal v. Brown, 5 Vet. App. 458, 460   (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).  While the Veteran may not have sought medical intervention for her hip problems until approximately 2009, she has competently and credibly contended that she has experienced bilateral hip symptoms, including pain and instability, since her duties in service.  For example, even prior to filing her claim, a VA treating provider documented, "pt. reports hip pain 10 yrs, muscle spasms since 1993."  VBMS Entry December 28, 2012, p. 48/61.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  She reported hip pain since 1994 to the September 2009 VA examiner.  Her statements have been corroborated by T.J. and M.W.  Other than the lack of documentation in the STRs, the June 2015 VA examiner offered no explanation for why the current bilateral hip strain would be unrelated to the Veteran's in-service jumping from boat to barge on a daily basis.

By contrast, the November 2012 provider linked the Veteran's current bilateral hip problems to service based on the Veteran's credible report of in-service symptoms and activities.  While further rationale for the November 2012 opinion would have been helpful, and a further remand for an additional medical opinion could be accomplished, this is not needed to decide the claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (cautioning VA against seeking a medical opinion where favorable evidence is unrefuted).  The evidence is in relative equipoise in showing that the Veteran has a bilateral hip disability which is as likely as not due to active service.  In resolving any reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 

It is noted that the record also contains a negative nexus opinion on the matter of secondary service connection, specifically, whether the Veteran's service-connected bunions caused or aggravated her bilateral hip disorder.  See VBMS Entry January 8, 2013 (the medical record is attached to the last page of the January 2013 statement of the case).  However, as service connection is justified on a direct basis, further discussion of this report is unnecessary.

The Board expresses no opinion regarding the severity of the Veteran's bilateral hip disorder.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for bilateral hip strain is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


